DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.

Status of claims
Canceled:
16-20
Pending:
1-15 and 21-25
Withdrawn:
none; however the 4/13/2021 election remains in effect
Examined:
1-15 and 21-25
Independent:
1 and 9
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness

112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting
x


Priority
Priority is claimed to as early as 8/9/2011.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The 112/2nd rejection is are withdrawn.
The written description rejection is withdrawn.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim rejections - 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 USC 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 USC 103(c) and potential 35 USC 102(e), (f) or (g) prior art under 35 USC 103(a).

Response to arguments regarding Claim Rejections - 35 USC 103
Applicant states (emphasis removed/added, applicant remarks: p. 6):
...the present claims are directed to generating a code for a target volume.
...
The "stimulation-induced responses" and the "MER data" of Finnis are not a target volume, but are rather results obtained by stimulation or MER.
...
Finnis clearly does not teach performing the elements of claim 1 for a target volume.
The resulting, encoded and saved data of Finnis may focus on responses, but that data is saved along with encoding of what stimulation of what location resulted in the responses, e.g. "...using a six-parameter code... 2) A trajectory identification number; 3) Data acquisition method (including recording and stimulation parameters)" (p. 98, 2nd col.; and entire document).  Thus, it cannot be agreed that "The 'stimulation-induced responses' and the 'MER data' of Finnis are not a target volume, but are rather results obtained by stimulation or MER" as stated above.  Rather, the encoding of Finnis includes both responses and the parameters that resulted in those responses, e.g. "2) A trajectory identification number; 3) Data acquisition method (including recording and stimulation parameters)" (p. 98, 2nd col.; and entire document).  Both the instant inventions and Finnis serve the purpose of facilitating future stimulation of targeted regions by encoding data focusing on target volumes.  Finnis describes these target volumes as "These data may in turn be registered to a three-dimensional patient MRI within our image-guided visualization program enabling prior to surgery the delineation of surgical targets" (abstract; and entire document) and "autonomous 3-D objects or as cluster probability maps" (p. 95, §E; and entire document).  The recited "code" reads on the latter "code" of Finnis, given the following interpretations:
In a BRI, the recited receiving reads receiving information regarding.  The information does not necessarily identify or locate the volume.  For example, the information might be the size of the volume, or the information might identify the volume among known volumes.
The claim does not specify what aspects of the volume must be "reconstructed," and 
The recited "for later retrieval and reconstruction of the target volume" reads on intended use.


Applicant states, regarding the previous 103 rejection of claim 9 (emphasis removed/added, applicant remarks: p. 7):
This is not understood as the recitations in claim 9 are entirely different from those in claim 1. Moreover, claim 9 recites more than simply reconstructing the target volume, but also discloses using the target volume to obtain a set of stimulation parameters and stimulate a patient.
Claim 9 reads on using a code such as the one resulting from claim 1 to, it can be agreed, "obtain a set of stimulation parameters and stimulate a patient," as stated above.  However, this also is the purpose of Finnis' "codes" which Finnis teaches as using "a comprehensive coding protocol for describing observed responses... capable of planning and guiding a functional stereotactic procedure from start to finish" (p. 95, §E; and entire document). 

Applicant states, regarding claim 3 (emphasis removed/added, applicant remarks: p. 8):
Finnis does not teach or suggest using a perimeter to generate a code, as recited in claim 3 (in view of claim 1) or reconstruct a target volume from a code, as recited in claim 11 (in view of claim 9).
Finnis also teaches the recited "spatial coordinates of a perimeter of the target volume" as the "boundary" of a "lesion" shown in Fig. 8, with encoding of that boundary inherent to the procedure described in Fig. 8 and at p. 102, §C.  Also, it is noted that the recited "spatial coordinates of a perimeter of the target volume" read on spatial coordinates of any and all points on a 2D or 3D "perimeter," exactly locating every perimeter point, but in a BRI, the recitation also reads on any values describing the location of such a perimeter, e.g. designation of a sphere and its radius, etc.  Describing encoding of detected functional responses, Finnis also teaches calculation of "centroids" (p. 95, 2nd col.; and entire document), which prima facie obvious equivalent of the recited center of mass, amenable to simple substitution of one known element for another to obtain predictable results.  In fact, as neither the claim nor the specification address density or distribution of actual mass and instead, like Finnis, teach only spatial, geometric and imaging data, then in that context PHOSITA would have understood the recited "center of mass" and the "centroids" of Finnish to be prima facie obviously equivalent expressions of the same concept.  As taught by Finnis, the encoding of past responses becomes the target of future stimulation (abstract; and entire document).

Claims 1-15, 21-22 and 24
Claims 1-15, 21-22 and 24 are rejected under 35 USC 103(a) as unpatentable over Finnis (as cited on the 7/14/2021 form 892).
Claims 1-15, 21-22 and 24 recite inventions for encoding and decoding tissue stimulation volumes.
Regarding claims 1-15, 21-22 and 24, the following interpretations apply:
In a BRI, the recited receiving reads receiving information regarding.  The information does not necessarily identify or locate the volume.  For example, the information might be the size of the volume, or the information might identify the volume among known volumes.
The claim does not specify what aspects of the volume must be "reconstructed," and possibly only the size might be reconstructed, or the volume might only be identified again in the future as an already known volume.
The recited "for later retrieval and reconstruction of the target volume" reads on intended use.
Finnis' "... functional data were obtained from... patients... via microelectrode recording and electrical stimulation performed during stereotactic neurosurgery" (§Abstract; and entire document); "stimulators in precise locations relative to certain electrophysiologically defined regions,"(p. 93, 2nd col.; and entire document), "describe all aspects of an observed response in relation to the parameters that evoked it" (p. 94, last para.), and "Physical responses elicited by the patient, verbal descriptions of stimulation induced phenomena, and microelectrode recording (MER) data obtained during exploration help the surgeon to mentally reconstruct the somatotopic organization contained within the target structure and to establish functional borders" (p. 94, 1st-2nd col.; and entire document), in which mode and location of stimulation are encoded along with the functional data.  Also, Finnis teaches, "The electrophysiologic data were standardized using alphanumeric codes and normalized to an anatomical atlas, to create composite functional maps" (p. 94, 2nd col.; and entire document).  Also, Finnis teaches, "All stimulation-induced responses and MER data are quantified and standardized using a six-parameter code before being entered into the database. This code contains the following information: 1) A patient identification number; 2) A trajectory identification number; 3) Data acquisition method (including recording and stimulation parameters); 4) Laterality of response; 5) A body part number assigned to a discrete region of the body; and 6) A response code describing the quality of the response or changes in cell firing patterns" (p. 98, 2nd col.; and entire document), in which the recited target volume reads on the "stimulation parameters", "Laterality" and "region of the body" of Finnis.
As noted above, Finnis teaches encoding mode and location of stimulation along with the functional data.  The encoding of Finnis includes both responses and the parameters that resulted in those responses, e.g. "2) A trajectory identification number; 3) Data acquisition method (including recording and stimulation parameters)" (p. 98, 2nd col.; and entire document).  Both the instant inventions and Finnis serve the purpose of facilitating future stimulation of targeted regions by encoding data focusing on target volumes.  Finnis describes these target volumes as "These data may in turn be registered to a 

Regarding claims 2 and 4, the recited center of mass of the target volume in inherent in at least the "Laterality" of Finnis (p. 99, 2nd col.; and entire document), in that laterality is understood to be defined relative to a center location.  Describing encoding of detected functional responses, Finnis also teaches calculation of "centroids" (p. 95, 2nd col.; and entire document), which PHOSITA would have understood to be an obvious equivalent of the recited center of mass, amenable to simple substitution of one known element for another to obtain predictable results.  In fact, as neither the claim nor the specification address density or distribution of actual mass and instead, like Finnis, teach only spatial, geometric and imaging data, then in that context PHOSITA would have understood the recited "center of mass" and the "centroids" of Finnish to be equivalent expressions of the same concept.  As taught by Finnis, the encoding of past responses becomes the target of future stimulation (abstract; and entire document).

Regarding claim 3, the recited perimeter reads on at least the "Laterality" and "region of the body" of Finnis (p. 99, 2nd col.; and entire document).  Finnis also teaches the recited "spatial coordinates of a perimeter of the target volume" as the "boundary" of a "lesion" shown in Fig. 8, with encoding of that boundary inherent to the procedure described in Fig. 8.  Also, it is noted that the recited "spatial coordinates of a perimeter of the target volume" read on spatial coordinates of any and all points on a 2D or 3D "perimeter," exactly locating every perimeter point, but in a BRI, the recitation also reads on any values describing the location of such a perimeter, e.g. designation of a sphere and its radius, etc.  Describing encoding of detected functional responses, Finnis also teaches "as individual spheres whose centroids are positioned at their associated 3-D image–space coordinates" and steps "to scale the diameter of the representative sphere" (p. 95, 2nd col.; and entire document).  As taught by Finnis, the encoding of 

Regarding claim 5, the recited code reads on at least the "The electrophysiologic data were standardized using alphanumeric codes..." of Finnis (p. 94, 2nd col.; and entire document).
 
Regarding claim 6, the recited transforming reads on one or more instances of "transformation," "registration" and "(warp)" taught by Finnis (p. 96, §"Patient-to-Image Registration;" §"Data-to-Database and Database-to-Patient Registration;" and entire document).

Regarding claim 7, the recited parameters and stimulation read on at least the encoded stimulation parameters of Finnis (p. 94, 2nd col.; and entire document).

Regarding claim 8, the recited server reads on the "central database" of Finnis (p. 99, 1st col.; and entire document).

The art is applied to claims 9-15 as described for claims 1-8 above.  
Decoding versus encoding would have been prima facie obvious to try choices among a finite number (e.g. forward and reverse operations) of predictable solutions, with a reasonable expectation of success.  
Additionally regarding claim 9, Finnis teaches as using "a comprehensive coding protocol for describing observed responses... capable of planning and guiding a functional stereotactic procedure from start to finish" (p. 95, §E; and entire document). 

Regarding claim 21, the recited reconstructing, obtaining and stimulating read on Finnis as applied to the claims above, in particular claim 9.  Generally, as taught by Finnis, the encoding of past responses becomes the target of future stimulation through the same, recited reconstructing, obtaining and stimulating steps, this being the purpose of both the instant claims and Finnis (abstract; and entire document).

Regarding claim 22, the recited sharing the code with another user reads on the main purpose of Finnis' database (title; p. 95, §E; and entire document).



claim 24, the recited therapeutic effect region reads on Finnis' target volumes as "These data may in turn be registered to a three-dimensional patient MRI within our image-guided visualization program enabling prior to surgery the delineation of surgical targets" (abstract; and entire document) and "autonomous 3-D objects or as cluster probability maps" (p. 95, §E; and entire document).

Additionally, regarding the application of the art to all claims above, automating an activity previously performed by a person, such as gathering data, generating a code, storing or outputting a code, or using a code to stimulate a patient, would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III).  And, to the extent that the limitations of the claims are not explicitly taught with the recited relationships and sequencing among limitations and in the same embodiment, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.



Claims 23 and 25
Claims 23 and 25 are rejected under 35 USC 103(a) as unpatentable over Finnis (as cited on the 7/14/2021 form 892) as applied to claims 1-15, 21-22 and 24 above and further in view of Butson (US PG PUB US-2007-0083104-A1, as cited in the attached form 892).

Regarding claim 23, Finnis does not explicitly address the recited side effect region or the concept of regions to target versus regions to avoid, however Butson teaches similar analysis of such regions to avoid as "regions in which activation should be avoided" and "The VTA can also be designated as being non-therapeutic when a given VTA is identified with a clinically defined side effect type (e. g., muscle contraction, parasthesia, and the like)" ([67-68]; and entire document).

Regarding claim 25, the recited receiving a side effect volume and generating a second code regarding that volume, as described for claim 23 above, Butson teaches analysis of side effect volumes, and it would have been prima facie obvious to apply the methods of Finnis to the side effect volumes of Butson.  Also, noting that repetition of previously recited steps, such as encoding a volume, whether target or side effect volume encoded similarly, would have been prima facie obvious (MPEP 2143 E., Example 9 pertains).

Combining Finnis and Butson
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the electrical stimulation teaching of Finnis using the related teaching of Yyy.  As motivation to combine, an advantage taught by Butson of modifying methods such as those of Finnis would have been the teaching of Butson that "The VTA can also be designated as being non-therapeutic when a given VTA is identified with a clinically defined side effect type (e. g., muscle contraction, parasthesia, and the like)" (Butson: [68]), and generally Butson relates closely to Finnis, but adds the concept of defining regions to avoid or side effect regions.  Thus, PHOSITA would have been motivated to modify Finnis using the above techniques of Butson in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Finnis and Butson are generally drawn 
Regarding each of the above claim rejections, to the extent that the limitations within a claim are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.



Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Applicant states, regarding the previous 101 rejection (emphasis removed/added, applicant remarks: p. 9):
...generation of a code (which is a tangible element and is a transformation of the target volume) and storing of the code allows another doctor, practitioner, or programmer to reconstruct the target volume for use in electrical stimulation of another patient.
Applicant's statement above appears to make analogy to the Step 2A, 2nd prong, 1st consideration regarding an improvement to the state of the technology field.  However, a difference is necessary to have an improvement, and it is not clear the asserted allowing "another" to reconstruct a target volume represents a difference, as further detailed in the description of the prior art in the 103 rejection.  Regarding analogy to the Step 2A, 2nd prong, 1st consideration, the 1st bulletized suggestion at the end of the 101 rejection also pertains.

Applicant states, regarding the previous 101 rejection (emphasis removed/added, applicant remarks: p. 10):
The Applicant respectfully submits that claim 9 does not include a "mathematical concept" as described in M.P.E.P. 2106.04(a)(2) because there is no mathematical relationship expressed in words or using mathematical symbols..
The inherency of the mathematical relationships and calculations of the claims is addressed in the rejection below, after the identification of the examples of math concepts in the claims. 

Applicant states, regarding the previous 101 rejection (emphasis removed/added, applicant remarks: p. 10):
Regarding a mental process, claim 9 recites "stimulating a patient using the set of stimulation parameters." This cannot be performed in the human mind.
As identified in the rejection, the "stimulating" is not part of the identified JE. 

Judicial exceptions (JE) to 101 patentability
Claims 1-15 and 21-25 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of encoding a spatial volume including the JE elements of "generating...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract 
Preliminarily, at this 1st step of the analysis, elements of independent claim 9 are interpreted as directed to the abstract idea of decoding a spatial volume including the JE elements of "reconstructing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the code value as a function of spatial volume and the spatial volume as a function of code value relationships.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application. 
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1 and 9 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receiving," "storing," " obtaining" and "stimulating" are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements and/or conventional post-processing elements, as exemplified by Finnis (as cited on the attached form 892), and generally it is understood that the examples in the reference are well-known and routine.  Regarding "stimulating," the claims read on BRIs in which the parameters and stimulation are general so as not to be limited to a particular treatment analogous to the 2nd consideration in Step 2A, 2nd prong of the Office's organization of 101 analysis.
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an 
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1 and 9
Summing up the above Mayo/Alice analysis of claims 1 and 9, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2-7, 10-14 and 21-25 add elements which also are part of the identified JEs or are conventional additional elements, for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claims 8 and 15: "uploading... to a... server...," as exemplified by Finnis.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Instant claims 1-15 and 21-25 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting applications listed below.  The instant and conflicting claims generally are directed to analyzing electrical stimulation volumes.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over art cited in the above 102 and/or 103 rejections.  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.
Application
Patent
Remarks / examples
13431258
9310985
In a BRI, instant claims 1-15 and 21-25 read on embodiments within the scope of claims 1-8 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
13570736
9364665
In a BRI, instant claims 1-15 and 21-25 read on embodiments within the scope of claims 1-51 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
13570998 
8918183
In a BRI, instant claims 1-15 and 21-25 read on embodiments within the scope of claims 1-27 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
13571078
9925382
In a BRI, instant claims 1-15 and 21-25 read on embodiments within the scope of claims 1-10 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
14813734
10265528
In a BRI, instant claims 1-15 and 21-25 read on embodiments within the scope of claims 1-20 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
14813818
10272247
In a BRI, instant claims 1-15 and 21-25 read on embodiments within the scope of claims 1-18 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
15095536
10342972
In a BRI, instant claims 1-15 and 21-25 read on embodiments within the scope of claims 1-20 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
15181286
10112052
In a BRI, instant claims 1-15 and 21-25 read on embodiments within the scope of claims 1-20 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16147442
10716946
In a BRI, instant claims 1-15 and 21-25 read on embodiments within the scope of claims 1-20 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16279785

In a BRI, instant claims 1-15 and 21-25 read on embodiments within the scope of claims 1-20 (2/19/2019 version) of the conflicting application and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.




Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.
Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631